816 F.2d 680
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Walter Francis GRAY, Jr., Petitioner-Appellant,v.James BAKER, Respondent-Appellee.
No. 86-1966.
United States Court of Appeals, Sixth Circuit.
April 1, 1987.

1
Before JONES and NORRIS, Circuit Judges, and COOK, District Judge.*

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the motion for counsel, informal brief and the record, this panel agrees unanimously that oral argument is not needed.  Rule 9(b)(3), Rules of the Sixth Circuit.


3
Petitioner filed a habeas corpus petition which alleged:  1) that the trial court misled him into believing that he would receive the minimum one year sentence on his second degree murder charge;  and 2) that he was not given an opportunity to read his presentence report, counsel failed to inform him of its contents and he was not given an opportunity to express his remorse prior to sentencing.  After considering objections filed by petitioner and making a de novo review, the district court adopted the magistrate's report and recommendation and denied the habeas corpus petition.  Upon review of the matter, it appears that the district court did not err.


4
It is ORDERED that the motion for counsel be denied and the judgment of the district court be affirmed for the reasons stated in the magistrate's report and recommendation.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Julian A. Cook, Jr., U.S. District Judge for the Eastern District of Michigan, sitting by designation